ALBERO, CORP. 22 Mount Davys Rd., Cullybackey, Ballymena Co. Antrim, Northern Ireland BT421JH Tel. 00447751273487 April 9, 2015 Ms. Julie Griffith, United States Securities and Exchange Commission Division of Corporate Finance Washington, DC20549 Re: Albero, Corp. Amendment No.2 to Registration Statement on Form S-1 Filed February 20, 2015 File No. 333-201365 Dear Ms. Julie Griffith: In accordance with your phone conversation with Matheau J. W. Stout, Esq., the Company’s attorney, held on March 24, 2015, Albero Corp. files Amendment No.3 to the Registration Statement on Form S-1 that includes updated auditor consent. Please direct any further comments or questions you may have to the company at alberocorp@gmail.com. Thank you. Sincerely, /s/ Andriy Berezhnyy Andriy Berezhnyy, President
